Exhibit For Immediate Release Contact: Robert J. Habig 650.525.3300 ir@avistar.com AVISTAR REGAINS COMPLIANCE WITH NASDAQ LISTING REQUIREMENTS SAN MATEO, CA – August 25, 2008 – Avistar Communications Corporation (Nasdaq: AVSR), a provider of unified visual communications solutions, today announced that on August 19, 2008, it received a notice from The Nasdaq Stock Market’s Listing Qualifications Director, and on August 25, 2008 it received a subsequent letter from the Nasdaq Hearings Panel that Avistar has re-gained full compliance with the continued listing standards of the Nasdaq Capital Market. The Company released its Second Quarter, 2008 earnings on July 17, 2008 and convened a conference call on that day with investors to update the investment community on the Company's progress in implementing its strategic plan to broaden its product, distribution and licensing activities, all on a much-reduced cost base.
